Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed December 29th, 2021 has been entered. Claims 1-13 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2018/0051716) in view of Storage et al. (US 8,387,362) and Bray (US 2013/0255281).
Regarding claim 1, Cheung et al. ‘716 teaches (figures 1-6) an aircraft (10) comprising:
a propulsion system comprising an electric propulsion engine, the electric propulsion engine comprising an electric motor (334) and fan (300) rotatable by the electric motor, the electric propulsion engine further defining a fan air flow path/passage (322) (Para 0032, 0034, 0044);
a thermal management system comprising 
a heat sink exchanger/ heat exchanger (408, 412) in thermal communication with the fan air flow path (322) of the electric propulsion engine, 
an engine heat source exchanger (thermal transfer ducts (406) surrounding the electric motor) in thermal communication with the electric motor, the engine heat source exchanger being in thermal communication with the heat sink exchanger via the fluid conduit/ thermal transfer duct (406) (Para 0044; thermal transfer fluid flows through thermal transfer duct)


but it is silent about an aircraft heat source;
a thermal management system comprising
a heat source exchanger in thermal communication with the aircraft heat source,
a thermal distribution bus comprising a fluid conduit extending from the heat source exchanger to the heat sink exchanger, 
control system operably connected to the thermal management system for selectively thermally coupling the heat sink exchanger with the heat source exchanger.
Storage et al. ‘362 teaches (figure 1-5) a conformal air-cooled heat exchanger assembly (130) that is positioned within bypass duct (40) of a gas turbine engine assembly (10) which can be used to cool an apparatus that is mounted on the airframe/aircraft heat source, and not part of the engine using various fluids channeled through heat exchanger assembly (130) (Col. 3 Lines 3-23; a heat source exchanger is mounted on an apparatus that is mounted on the airframe which transfer heat from the apparatus to heat sink exchanger via fluid inside fluid conduit). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung ‘716 to incorporate the teachings of Storage et al. ‘362 to configure a thermal management system comprising a heat source exchange in thermal communication with the aircraft heat source and a thermal distribution bus comprising a fluid conduit extending from the heat source exchanger to the heat sink exchanger. One of ordinary skill in art would recognize that doing so would utilize cool air entering the engine to cool heat sources and eliminate need for external cooling systems.

Regarding claims 2-3, modified Cheung ‘716 teaches (figures 1-6) an aircraft further comprising:
a pair of wings (20), and wherein the heat sink exchanger is positioned aft of the pair of wings along the longitudinal direction of the aircraft (Para 0021)
but it is silent about the aircraft wherein the aircraft heat source is an avionics system heat source, a cockpit heat source, an aircraft environmental control system heat source, a combustion engine heat source, a non-biological heat source, or a hydraulic load heat source, and wherein heat source exchanger is aligned with the pair of wings along a longitudinal direction of the aircraft or positioned forward of the pair of wings along the longitudinal direction of the aircraft.
However, Bray ‘281 teaches (figures 1-2) the cooling system (10) used to cool one or more electrical components (112) using liquid natural gas (LNG) wherein electrical components (112) include avionics, environmental controls system etc. and are aligned with a pair of wings (132) along the longitudinal direction of the aircraft (clearly seen in figure 2) (Para 0015). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung ‘716 to incorporate the teachings of Bray 
	Regarding claim 4, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the electric propulsion engine is a boundary layer ingestion fan (106) (Para 0022).
	Regarding claim 5, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the aircraft includes a fuselage (12) defining an aft end (18), and wherein the boundary layer ingestion fan (106) is coupled to the fuselage at the aft end (Para 0021).
	Regarding claim 6, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the electric propulsion engine comprises an outer nacelle (314), and wherein the fan air flow path/passage (322) is a ducted air flow path defined in part by the outer nacelle (Para 0034).
	Regarding claim 7, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the electric propulsion engine comprises a stage of guide vanes (312), and wherein the heat sink exchanger/heat exchanger (408) is coupled to, or integrated with, the stage of guide vanes, (Para 0035).
	Regarding claim 8, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the stage guide vanes is a stage of inlet guide vanes (Para 0035).
	Regarding claim 9, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the thermal management comprises a flow regulation device/pump (418) operable with the thermal distribution bus for varying a flow of thermal fluid through the thermal distribution bus, and 
	Regarding claim 10, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the flow regulation device is a variable throughput valve positioned in flow communication with the thermal distribution bus and a thermal fluid pump (418) positioned in flow communication with the thermal distribution bus (Para 0047).
Regarding claim 11, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the thermal management system is an aircraft thermal management system, wherein the heat source exchanger is an aircraft heat source exchanger, wherein the electric propulsion engine further comprises an engine thermal management system wherein the engine thermal management system comprises the engine heat source exchanger (thermal transfer ducts (406) surrounding the electric motor), and wherein the engine heat source exchanger is in thermal communication with the heat sink exchanger/ heat exchanger (408)  of the aircraft thermal management system (the heat sink exchanger/heat exchanger (408) is connection with both an aircraft heat source exchanger and the engine heat source exchanger).
Regarding claim 12, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the thermal management system is an aircraft thermal management system, wherein the heat source exchanger is an aircraft heat source exchanger, wherein the electric propulsion engine further comprises an engine thermal management system, wherein the engine thermal management system comprises the engine heat source exchanger, wherein the heat sink exchangers (406, 412) are in thermal communication with the fan air flow path system.
but it is silent about the heat sink exchangers as two separate heat exchangers i.e., the heat sink exchangers as an aircraft heat sink exchanger, and an engine heat sink exchanger.

 Regarding claim 13, modified Cheung ‘716 teaches (figures 1-6) an aircraft wherein the aircraft heat sink exchanger (408) and engine heat sink exchanger (412) are arranged in parallel within the fan air flow path (clearly seen in figure 4).
Response to Arguments
Applicant’s arguments, filed December 29th, 2021, with respect to the rejection(s) of claim(s) 1-13 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Storage et al. (US 8,387,362).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647